IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1153
                            Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT EUGENE FERRELL,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Kevin A. Parker,

District Associate Judge.



      A defendant appeals, claiming the sentencing court failed to provide

adequate reasons for the sentences it imposed. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Mary A. Triick,

Assistant Attorneys General, for appellee.




      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2



DOYLE, Judge.

      In 2014, Robert Ferrell1 was granted a deferred judgment for first-degree

harassment and was placed on supervised probation for a year. Also in 2014,

Ferrell was granted a second deferred judgment for third-degree theft and was

placed on supervised probation for two years.       In early 2015, a probation-

violation report was filed in these cases. That report was later supplemented

after Ferrell was arrested for second-degree harassment.

      A combined hearing was held in the three cases. There, Ferrell entered a

guilty plea to the second-degree-harassment charge and stipulated to violating

his probation in the first-degree-harassment and theft cases. Ferrell agreed to

proceed to sentencing, and the court sentenced Ferrell to one year in jail on the

second-degree-harassment charge. On the record, the court explained to Ferrell

it imposed this sentence “in order to protect the public, in order to rehabilitate

you, based upon the recommendations of you and your attorney and the county

attorney, based upon your previous criminal history.” The court suspended that

sentence and placed Ferrell on supervised probation for a year.

      In the other two cases, the court revoked Ferrell’s deferred judgments and

sentenced him to prison for two years on each of the charges.          The court

suspended the prison sentences and placed Ferrell on supervised probation for

two years and further ordered placement in the residential facility as a condition

of probation. The court did not expressly state its reasons for imposing these

sentences at the hearing.


      1
       We note Ferrell’s name appears in the record as both Robert Eugene Ferrell
and Robert Eugene Ferrell Jr.
                                          3



       Thereafter, the court entered written orders in the cases, utilizing form

orders. One section of the sentencing-form order provides:




The probation-form order has the same fifteen checkboxes for the court to

indicate the factors it found “significant in determining this particular sentence.”

       The court’s sentencing order in the second-degree-harassment case had

six boxes checked: The nature and circumstances of the crime, Protection of the

public from further offenses, Defendant’s criminal history, Defendant’s propensity

for further criminal acts, Defendant’s statement, and Maximum opportunity for

rehabilitation. In its probation order for the first-degree-harassment charge, the

court checked three boxes: The nature and circumstances of the crime,

Protection of the public from further offenses, and Defendant’s criminal history.

The court’s probation order for the theft charge had two boxes checked: The

nature and circumstances of the crime, and Protection of the public from further

offenses.

       Ferrell now appeals, arguing the sentencing court erred in failing to

provide adequate reasons for the sentences it imposed. Ferrell contends the

sentencing court, in utilizing form-boilerplate language,

       did not give sufficient reasons for the imposition of [his] sentences
       as required by Iowa Rule of Criminal Procedure 2.23(3)(d). The
       court simply cited to general sentencing factors and societal
       sentencing goals but did not tie them to its reasons for selecting the
       particular sentences. They constituted the vague and generalized
                                        4



      considerations that presumably inform all sentencing decisions and
      thus do not satisfy the requirements of the rule.

We disagree.

      A sentencing court must state, on the record, its reason for selecting a

particular sentence. State v. Barnes, 791 N.W.2d 817, 827 (Iowa 2010) (citing

Iowa R. Crim. P. 2.23(3)(d)). “A statement may be sufficient, even if terse and

succinct, so long as the brevity of the court’s statement does not prevent review

of the exercise of the trial court’s sentencing discretion.” State v. Hennings, 791

N.W.2d 828, 838 (Iowa 2010). Errors in sentencing, including assertions the

sentencing court failed to state adequate reasons for the sentence, may be

challenged on direct appeal even in the absence of an objection in the trial court.

See State v. Thacker, 862 N.W.2d 402, 405 (Iowa 2015). Our review is for an

abuse of discretion. Id.

      While efficiency cannot trump individualized determinations in a busy

courtroom, the use of properly completed order forms is not prohibited. See

State v. Thompson, 856 N.W.2d 915, 920-21 (Iowa 2014). The supreme court in

Thompson recognized:

      In this age of word processing, judges can use forms, such as the
      one available in this case, to check the boxes indicating the
      reasons why a judge is imposing a certain sentence. If the choices
      in the order need further explanation, the judge can do so by writing
      on the order or adding to the order using a word processing
      program. If the sentencing order does not have boxes similar to the
      ones in this case, the judge can use his or her word processor to
      insert the reasons for a particular sentence.

Id. at 921. We note the sentencing-order form under consideration in Thompson

is identical to the sentencing-order form utilized by the sentencing court here.

See id. at 918. Had there been some deficiency in the form, the supreme court
                                           5



surely would have so noted.2 It did not and implicitly, if not explicitly, approved

the use of the form. See id. at 921.

       Furthermore, the form’s fourteen sentencing considerations do not apply

to every defendant. A sentencing judge, in checking the appropriate boxes from

the provided array, can specifically articulate which reasons are applicable to a

specific defendant. We conclude the sentencing court’s articulated reasons for

Ferrell’s imposed sentences were not just some vague and generalized

considerations applicable to all sentencing decisions; the articulated reasons,

albeit by standardized form, were specifically tailored to Ferrell’s particular

situation.

       We find the court’s stated reasons sufficient to meet the requirements of

rule 2.23(3)(d) and find no abuse of discretion on the part of the sentencing court.

We therefore affirm.

       AFFIRMED.




       2
        In Thompson, the sentencing court did not fill out the section of the sentencing-
order form regarding reasons for the sentence—none of the relevant boxes were
checked. See 856 N.W.2d at 918. Thompson’s sentence was vacated and his case
remanded for resentencing because there was no record of the court’s sentencing
reasons made at the hearing, and none were stated in the written order. See id. at 921.